NOTICE OF NON-COMPLIANT AMENDMENT
Response to Amendment
The amendment filed on 02/01/2021 canceling all claims drawn to Species II (e.g. Figs. 4-5), having been previously elected by applicant in their response filed 07/31/2020, and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03).  Thus, applicant’s claim amendments have not been entered. The remaining claims are not readable on the elected invention because the following amendments to Claims 1 and 10 fail to read on the elected Species II:
Wherein the “second wiring” has “a second plurality of tips on a side closer to the first wiring, and the second plurality of tips pointing to the side of the first wiring such that static electricity that is not discharged by the second wiring is conducted to the first wiring, and the first plurality of tips of the first wiring being positioned on a side away from the second wiring such that static electricity in the first wiring is conducted to the non-display area through the first plurality of tips”.

The above clam amendments relate, instead, to a nonelected embodiment depicted in applicant’s newly submitted Fig. 9 (see Drawings filed 01/29/2021).

Regarding subsequent claim amendments related to an invention that is distinct from the one originally examined, the MPEP § 819 teaches:
“The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention… See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03 [teaching an amendment canceling all claims drawn to the elected invention and presenting only claims drawn to the nonelected invention should not be entered. Such an amendment is nonresponsive. Applicant should be notified by using form paragraph 8.26]”. 

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892